UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): December 18, 2007 Alternative Loan Trust Resecuritization 2007-26R (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140962-32 CWALT, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140962 Deutsche Bank Securities Inc. (Exact name of the sponsor as specified in its charter) Delaware 87-0698307 (State or Other Jurisdiction (I.R.S. Employer of Incorporation of the depositor) Identification No. of the depositor) 4500 Park Granada Calabasas, California 91302 (Address of Principal (Zip Code) Executive Offices of the depositor) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: [ ]
